       Case: 1:19-cv-05964 Document #: 1 Filed: 09/05/19 Page 1 of 6 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

I.W., a minor, by and                                   )
through her parents A.M.V.-W. and D.W.,                 )
                                                        )     Case No.1:19-cv-5964
                                                        )
                       Plaintiff,                       )
                                                        )
       v.                                               )
                                                        )
BOARD OF EDUCATION OF                                   )
LAKE FOREST HIGH SCHOOL                                 )
DISTRICT 115, and ILLINOIS STATE BOARD                  )
OF EDUCATION                                            )
                                                        )
                       Defendants.                      )

                                          COMPLAINT

       NOW COMES Plaintiff I.W. (“Student”), a minor, by and through her parents A.M.V-

W. and D.W. (“Parents”), by and through her attorneys, Fuksa Khorshid, LLC, and for her

Complaint against Defendant Board of Education of Lake Forest High School District 115 (the

“District”) and the Illinois State Board of Education, states and alleges as follows:

                              INTRODUCTORY STATEMENT

       1.      This is an action pursuant to 20 U.S.C. § 1415(i)(3)(B)(i) to recover Plaintiff’s

attorneys’ fees and costs incurred by Plaintiff after requesting a due process hearing and

prevailing in claims against the District. Plaintiff is entitled to payment of reasonable attorneys’

fees and costs, which the District has failed to pay.

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction over I.W.’s claims pursuant to 28 U.S.C.

§ 1331, 28 U.S.C. § 1367(a), and 20 U.S.C. § 1415(i)(2)(A).
       Case: 1:19-cv-05964 Document #: 1 Filed: 09/05/19 Page 2 of 6 PageID #:1




        3.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2), in that the events

giving rise to the counterclaim occurred in this district.

                                             PARTIES

        4.      Student is a nineteen-year old with multiple intellectual disabilities as defined by

the IDEA, 20 U.S.C. § 1401(3) and 105 ILCS 5/14-102.

        5.      Parents are Student’s adoptive parents as defined by 20 U.S.C. § 1401(23)(A) and

105 ILCS 5/14-1.11. Student and Parents are residents of Lake Forest High School District 115.

        6.      Illinois State Board of Education (“ISBE”) is the state agency which administers

public education in Illinois. One of its functions is to oversee the due process hearing system in

the State of Illinois.

        7.      The District is organized within Illinois for administration of public schools

located in the Northern District of Illinois. The District constitutes a local education agency

(“LEA”) as defined by 20 U.S.C. § 1401(19)(A).

                                              FACTS

        8.      In 2016, Parents filed a due process complaint with the ISBE alleging that the

District failed to provide Student with a free and appropriate public education (“FAPE”) as

required by the IDEA.

        9.      A due process hearing took place in April 2017 before IHO Phillip Milsk, who

found that Plaintiff failed to provide Student with a FAPE but did not find that Student’s

alternative school was an appropriate placement.

        10.     Student subsequently appealed to the Northern District of Illinois on October 13,

2017 to review IHO Milsk’s decision with respect to the appropriateness of Student’s alternative

placement (“Appeal”). Cross-motions for summary judgment were briefed and the court entered



                                                  2
       Case: 1:19-cv-05964 Document #: 1 Filed: 09/05/19 Page 3 of 6 PageID #:1




an opinion and order on February 7, 2019 with specific instructions to remand the matter back to

the ISBE for reconsideration of evidence and issues related to the appropriate placement of

Student. I.W. v. Lake Forest High Sch. Dist. 115, et al. 17 C 7426, 2019 U.S. Dist. LEXIS 19858

(N.D. Ill. Feb. 7, 2019).

       11.     Due to IHO Milsk’s retirement during the pendency of the Appeal, the matter was

remanded to IHO Janet Maxwell-Wickett to review the administrative record in the manner

prescribed by the court.

       12.     In the Final Determination and Order on Remand (“Final Determination”) entered

on June 7, 2019, IHO Maxwell-Wickett concluded that Parents’ unilateral placement at private

school was appropriate and thus awarded Parents the requested reimbursement for two years of

private school tuition. The District was ordered to reimburse Parents’ tuition costs within thirty

(30) days of the Final Determination’s entry on or before July 7, 2019.

       13.     However, the District filed a complaint with the Northern District of Illinois on

July 2, 2019 appealing IHO Maxwell-Wickett’s Final Determination. That matter is currently

pending before the Honorable Rebecca Pallmeyer and is docketed as case number 1:19-cv-04475,

Bd of Ed. of Lake Forest High School District 115 v. Illinois State Board of Education., et al.

       14.     On June 21, 2019, Plaintiff, through her attorneys, submitted an interim claim for

attorneys’ fees to the District attached hereto as Exhibit 1.

       15.     The District tendered no written settlement offer in response to Plaintiff’s interim

claim for attorneys’ fees and instead indicated its intent to appeal IHO Maxwell-Wickett’s

decision to the Northern District.

       16.     Plaintiff has incurred, and will continue to incur, additional attorneys’ fees related

to the due process proceeding, Plaintiff’s subsequent appeal to the Northern District, the due



                                                 3
       Case: 1:19-cv-05964 Document #: 1 Filed: 09/05/19 Page 4 of 6 PageID #:1




process hearing on remand and the District’s current appeal pending in the Northern District of

Illinois.

        17.    The District has failed to pay Plaintiff the fees reasonably incurred in the due

process proceeding, Plaintiff’s subsequent appeal to this Court, the due process hearing on

remand and the District’s current appeal pending in the Northern District of Illinois.

        18.    The total amount claimed for representation relating to this matter is currently

$476,502.36. Plaintiff’s attorneys’ fees and costs affidavit detailing time and tasks is attached

hereto as Exhibit 2.

                                          COUNT I
                             Claim for Attorneys’ Fees and Costs

        19.    Plaintiff is the prevailing party in the administrative proceeding against the

District pursuant to 20 U.S.C. § 1415(i)(3)(B).

        20.    A party prevails under 20 U.S.C. § 1415(i)(3)(B), as required to recover attorneys’

fees under the IDEA, if the party obtains relief on the merits through an enforceable judgment

that materially alters the legal relationship between the parties by modifying the defendant’s

behavior in a way that directly benefits the plaintiff. Ostby v. Manhattan School Dist. No. 114,

851 F.3d 677, 685 (7th Cir. 2017) (citing Farrar v. Hobby, 506 U.S. 103, 111-12 (1992)). See

also Board of Educ. Of City of Chicago v. Walker, 800 F.Supp.2d 917, 924 (N.D. Ill. 2011)

(noting that the relevant inquiry in determining a prevailing party is whether the party seeking

fees has secured a material alteration of the legal relationship between the parties).

        21.    In her Final Determination and Order, IHO Maxwell-Wickett awarded Parents’

their requested two years of unreimbursed tuition for Student’s placement at a private school.

IHO Maxwell-Wickett’s Final Determination and Order on Remand granting Parents’ requested

relief is attached hereto as Exhibit 3. It noted, “This Hearing Officer finds that, overwhelmingly,

                                                  4
          Case: 1:19-cv-05964 Document #: 1 Filed: 09/05/19 Page 5 of 6 PageID #:1




the balancing of the equites favors Parents and there is no evidence in the record which would

support a reduction in or denial of their requested reimbursement award.” (Final Determination

at 17).

          22.      The granting of Parents’ requested relief materially altered the legal relationship

between the Parties. This was done in such a way that modified the District’s behavior to benefit

Plaintiff.

          23.      Thus, Plaintiff I.W. meets the threshold to be named a prevailing party. As such,

Plaintiff I.W. is entitled to reasonable attorneys’ fees and costs as the prevailing party pursuant

to 20 U.S.C. § 1415(i)(3)(B).

          24.      Plaintiff’s attorneys’ hourly rates are consistent with the rates prevailing for the

kind of quality services furnished, as required by 20 U.S.C. § 1415(i)(3)(B).

          25.      The time expended and billed by Plaintiff’s counsel in the due process hearing is

reasonable, consistent with the overall results obtained, and therefore is compensable under 20

U.S.C. § 1415(i)(3)(B).

          26.      There are no special circumstances which would render the award of Plaintiff’s

full request unjust, nor are the fees requested excessive.

          WHEREFORE Plaintiff, I.W., by and through her parents A.M.V.-W. and D.W.,

respectfully requests that this Court:

          a. Find that Plaintiff was the prevailing party in its administrative proceeding against

                Defendant the Board of Education of Lake Forest High School District 115 pursuant

                to 20 U.S.C. § 1415(i)(3)(B);




                                                    5
      Case: 1:19-cv-05964 Document #: 1 Filed: 09/05/19 Page 6 of 6 PageID #:1




      b. Award attorneys’ fees and costs in the amount to be proven but no less than of

          $476,502.36 for attorneys’ fees and costs incurred in prevailing in the administrative

          proceeding against the District;

      c. Grant Plaintiff leave to file a supplemental petition and/or affidavit of attorneys’ fees

          and costs to recover those amounts incurred in connection with the District’s ongoing

          appeal and/or the prosecution of Plaintiff’s Complaint;

      d. any other relief in favor of the Plaintiff that this Court deems just and appropriate.

Dated: September 5, 2019                                    Respectfully submitted,
                                                            FUKSA KHORSHID, LLC


                                                            /s/ Lema A. Khorshid

                                                            Lema A. Khorshid
                                                            Attorney for Plaintiff I.W.


FUKSA KHORSHID, LLC
Lema A. Khorshid (ARDC No. 6283237)
Vincent P. Formica (ARDC No. 6319168)
70 W. Erie, 2nd Floor
Chicago, IL 60654
T: 312.266.2221
F: 312.266.2224
lema@fklawfirm.com
vince@fklawfirm.com




                                               6
